No.   93-509

          IN THE SUPREME COURT OF THE STATE OF MONTANA




C. JAMES HENNEN, d/b/a MONTANA
JIM'S CASINO,
          Plaintiff and Appellant,


OMEGA ENTERPRISES, INC.,
and SUMFUN, LTD. ,
          Defendants and Respondents.



APPEAL FROM:   District Court of the Eighth Judicial District,
               In and for the County of Cascade,
               The Honorable Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               J. Michael Young and Steven T. Potts, Jardine,
               Stephenson, Blewett & Weaver, P.C., Great
               Falls, Montana
          For Respondents:
               James R. Walsh and Gregory G. Smith, Smith,
               Walsh, Clarke & Gregoire, Great Falls, Montana


                               Submitted on Briefs:    March 10, 1994
                                            Decided:   April 19, 1994
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     C. James Hennen brought this action before the Eighth Judicial
District Court, Cascade County, requesting declaratory judgment
concerning the contractual status of the parties, an injunction
requiring Omega Enterprises, Inc. (Omega) to remove its gambling
machines from Hennen's place of business, and an accounting of the
machines' profits and expenses. Hennen moved the court for partial
summary judgment on the declaratory judgment and injunction issues.
Omega opposed partial    summary judgment and moved      to dismiss
Hennen's request for an injunction.     The court denied Hennen's
motion for summary judgment and granted Omega's motion to dismiss.
Hennen appeals.   We reverse and remand.
     We rephrase the dispositive issues as follows:
     1.   Whether this appeal is premature.
     2.   Whether the District Court erred by refusing to find that
the parties' business contract was terminated.
     C. James Hennen met with Omega's representative, John Gordon,
to discuss and create a business contract.    Hennen was interested
in opening a casino in the Great Falls area but lacked capital, a
liquor license and gambling machines, among other things.
     Omega had an interest in a liquor license, capital, business
knowledge and access to gambling machines.    The parties contracted
on October 2, 1991. After the contract was signed, Omega assigned
part of its interest in the contract to Sumfun, Limited.
     Portions of the contract provided that Omega would provide
Hennen's casino with gambling machines and transfer an interest in
a liquor license to Hennen. Hennen agreed to pay, in installments,
$45,505.08 for the liquor license.

      Although not an attorney, Gordon drafted the greater portion
of the parties1 contract.     Both parties agree that the contract is
not a model of clarity.     Paragraph 7 of the contract provides:
      This agreement shall run until June 30, 1996, and shall
      be renewed under the same terms and conditions unless the
      existing debt of $45,505.08 has been paid prior to June
      30, 1996.

Paragraph 10, drafted by Hennen, provides:
      [The] agreement shall be renegotiated by the parties
      signing below at any time provided a written request is
      given within thirty (30) days prior to renegotiating.
      On April 14, 1993, Hennen notified Omega by certified letter
that he wished to renegotiate the agreement.       The parties met the
following month, on May 20 and 21, but failed to successfully
renegotiate.      Hennen thereafter notified Omega that the contract
was terminated.
      When Omega protested, Hennen initiated this action.        Hennen
also filed a motion for partial summary judgment, requesting the
court to declare that the contract was terminated and requesting
the court to order Omega to remove its property from Hennenlscasi-
no.   Omega opposed summary judgment by stating that the contract1s
provisions were ambiguous and in need of judicial interpretation.
Omega further moved to dismiss Hennenls request for an injunction,
stating that the equitable remedy was inappropriate because Hennen
did not suffer irreparable harm.       The court denied Hennen's motion
for partial summary judgment and granted Omega's motion to dismiss.
Hennen appeals.
                                   3
                               ISSUE 1
       Is this appeal premature?
       Omega argues that this appeal, as it concerns declaratory
judgment, is premature because Hennen did not seek Rule 54(b),
M.R.Civ.P.,   certification of the court's order.     Hennen asserts
that the Court should review both of the issues in his appeal
because declaratory judgment is material to his request for an
injunction, and the District Court s summary judgment order,
refusing to grant the injunction, is currently appealable.
       Rule l(b)(2), M.R.App.P.,   provides
       In civil cases a party aggrieved may appeal from a
       judgment or order, except when expressly made final by
       law, in the following [case]:   ... from an order   ...
       refusing to grant ...   an injunction.
See also State ex rel. Keast v. Krieg (1965), 145 Mont. 521, 402
P.2d   405 (a court's denial of a request to quash a temporary
injunction is appealable) .        Additionally, Rule 2, M.R.App. P.,
provides
       upon appeal from a judgment in a civil case, the court
       may review the verdict or decision and any intermediate
       order or decision excepted or objected to within the
       meaning of Rule 46 of the Montana Rules of Civil Proce-
       dure, which involves the merits, or necessarily affects
       the judgment, except a decision or order from which an
       appeal might have been taken.
       Hennenlsmotion for partial summary judgment involved both the
declaratory judgment and the injunction issues.       Because Hennen
validly exercised his right to appeal the court's denial of his
request for an injunction, this Court reviews the entire case.
Jerome v. Pardis (1989), 240 Mont. 187, 783 P.2d 919.     We conclude
that this appeal is not premature.
                              ISSUE 2
      Did the District Court err by refusing to find that the
parties' business contract had terminated after the parties'
attempts at renegotiation failed?
      Omega argues that the renegotiation provision, written by
Hennen, should be construed against Hennen because it renders the
contract vague and ambiguous.   Omega contends that par01 evidence
is necessary to resolve contractual ambiguities.    As affirmative
defenses, Omega argues that Hennen contracted fraudulently and in
bad faith, that Hennen is unjustly enriched, and that Hennen waived
or was estopped from using his contractual right to renegotiate the
agreement.   Hennen argues that the plain language of the contract
allows either party to request within thirty days a renegotiation
of   its terms, and that, accordingly, the contract has been
terminated because Hennen notified Omega of his intent to renegoti-
ate and the parties did not reach an agreement.
     This Court reviews a district court's decision for or against
summary judgment by utilizing the same criteria the lower court
used in its deliberations. Knight v. City of Missoula (1992), 252
Mont. 232, 243, 827 P.2d 1270, 1276-77.       Summary judgment is
appropriate when there are no disputed issues of material fact and
the movant is entitled to summary judgment as a matter of law.
Rule 56(c), M.R.Civ.P.   When a motion for summary judgment is made
and supported, the nonmoving party cannot rest on allegations or
the denials of its pleadings, but must set forth specific facts
showing that there is a genuine issue for the trial court.
Brinkman and Lenon v. P   &   D Land Enterprises (Mont. 1994), 867 P.2d
1112, 51 St.Rep. 36.
     In this action to declare the parties' contractual standings
the court must look to the plain language in the contract. Section
1-4-101, MCA.   When a contract is clear and unambiguous, the court
must enforce the contract as it was created by the parties.     Keller
v. Dooling (1991), 248 Mont. 535, 813 P.2d 437.
     The present contract, while providing for termination on June
30, 1996, also provided for renegotiation upon thirty days1 written

notice from either party.       The law favors giving effect to each
provision of a contract, see 5 28-3-202, MCA, and courts must
interpret contractual provisions so as to allow each provision to
be effective.    Section 28-3-201, MCA; First Security Bank of
Anaconda v. Vander Pas (lggl), 250 Mont. 148, 818 P.2d 384.         The
covenant in paragraph 10 of the agreement requiring that the
agreement be renegotiated upon a thirty-day notice did not render
the contract vague or         indefinite; rather it provided     for a
continuing contractual relationship if after notice a successful
renegotiation was accomplished.
     Hennen's dissatisfaction spurred his request to renegotiate
the agreement, and when attempts at renegotiation failed, the
contract's life was extinguished.       The court, however, found that
the thirty-day notice renegotiation provision was at odds with the
parties1 intent to bind each other contractually until June 30,
1996. We hold that the finding is not supported by a plain reading
of the contract and that the court erred.        See 5 28-3-303, MCA;
Steer, Inc. v. Deptt of Revenue (1990), 245 Mont. 470, 803 P.2d

601. Courts are without authority to insert components in or erase

components from unambiguous contract provisions.   In re Marriage of

McKeon (1992), 252 Mont. 15, 8 2 6 P.2d 537.   We therefore reverse

and remand the case for further proceedings consistent with this

opinion.




                                          c &
                                           a
                                         Chief Justice



We concur: